IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,670-01


EX PARTE CHRISTOPHER FLORES Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 990D00966 IN THE 41ST DISTRICT COURT

FROM EL PASO COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to life imprisonment.  
	Applicant contends in his application that he was denied his right to effective assistance of
counsel during both the guilt and punishment phases of his trial. He also alleges that his right to due
process was violated by a faulty police investigation. The trial court has entered findings of fact and
conclusions of law and recommends that relief be denied.
	After an independent review of the record provided to this Court, we agree with the trial
court's recommendation. Relief on Applicant's claims should be denied. The trial court's findings
of fact are supported by the record and are adopted by this Court as our own except for finding
numbers 26, 27, 28, 29, 34, 35, 36, and 37, which this Court does not adopt. We have determined
that Applicant fairly raised the claims in question on a form application in accordance with Texas
Rule of Appellate Procedure 73.1(c).  Further, although this Court does not explicitly adopt a trial
court's conclusions of law, we note that we disagree with conclusion numbers 3 and 5, which deal
with Rule 73.1(c). This Court also notes that the trial court's finding number 81 and conclusion
number 10  reference DNA testing under Chapter 64 of the Texas Code of Criminal Procedure when
it should reference additional forensic testing under Art. 11.07 § 3(d) of the Texas Code of Criminal
Procedure.
	Relief is denied.
Delivered: April 20, 2011
Do Not Publish